Exhibit 10.1

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Escrow Agreement”) is made and entered into as of
December 9, 2008, by and among GCP Sunshine Acquisition, Inc., a Delaware
corporation (“Purchaser”), American Land Lease, Inc., a Delaware corporation
(“Company”, and together with Purchaser, sometimes referred to individually as
“Party” or collectively as the “Parties”), and JPMorgan Chase Bank, National
Association (the “Escrow Agent”).

WITNESSETH

WHEREAS, Company, Purchaser, GCP REIT II, a Maryland real estate investment
trust, and Asset Investors Operating Partnership, L.P., a Delaware limited
partnership, have entered into that certain Agreement and Plan of Merger dated
as of December 9, 2008 (as amended or restated from time to time, the “Merger
Agreement”);

WHEREAS, pursuant to Section 1.16 of the Merger Agreement, Purchaser has or will
deliver and deposit with Escrow Agent on the date hereof (1) cash in the amount
of Five Million and no/100 Dollars ($5,000,000.00) (the “Cash Deposit”) and
(2) a note payable to Company in the amount of Five Million and no/100 Dollars
($5,000,000.00) (the “Deposit Note”) in the form attached to the Merger
Agreement as Exhibit A, such amounts collectively hereinafter referred to as the
“Deposit”; and

WHEREAS, Company and Purchaser desire to have Escrow Agent hold the Deposit in
escrow as provided for herein.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

1. Appointment. The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.

2. Fund. Purchaser agrees to deposit with the Escrow Agent the sum of $5,000,000
(the “Escrow Deposit”) and the Deposit Note. The Escrow Agent shall hold the
Escrow Deposit and, subject to the terms and conditions hereof, shall invest and
reinvest the Escrow Deposit and the proceeds thereof (collectively, the “Fund”)
as directed in Section 3. Purchaser will deposit via electronic transfer an
additional Five Million and no/100 Dollars ($5,000,000.00) to Escrow Agent on
the date set forth in the Deposit Note (the “Additional Deposit”). Upon delivery
of the Additional Deposit (i) Escrow Agent shall immediately deliver the Deposit
Note to Purchaser which Deposit Note shall be cancelled, and (ii) the term
“Escrow Deposit” shall include the Additional Deposit.

3. Investment of Fund. (a) During the term of this Escrow Agreement, the Fund
shall be invested in a JPMorgan Chase Bank, N.A. cash compensation account
(“Cash Compensation Account”) or a successor or similar investment offered by
the Escrow Agent, unless otherwise instructed in writing by the Parties and as
shall be acceptable to the Escrow Agent. The rate of return on an Cash
Compensation Account varies from time to time based upon market conditions.
Written investment instructions, if any, shall specify the type and identity of
the investments to be purchased and/or sold. The Escrow Agent is hereby
authorized to execute purchases and sales of investments through the facilities
of its own trading or capital markets operations or those of any affiliated
entity. The Escrow Agent or any of its affiliates may receive compensation with
respect to any investment directed hereunder including without limitation
charging an agency fee in connection with each transaction. The Parties
recognize and agree that the Escrow Agent will not provide supervision,
recommendations or advice relating to either the investment of moneys held in
the Fund or the purchase, sale, retention or other disposition of any investment
described herein. The Escrow Agent shall not have any liability for any loss
sustained as a result of any investment in an investment made pursuant to the
terms of this Escrow Agreement or as a result of any liquidation of any
investment prior to its maturity or for the failure of the Parties to give the
Escrow Agent instructions to invest

 

1



--------------------------------------------------------------------------------

or reinvest the Fund. The Escrow Agent shall have the right to liquidate any
investments held in order to provide funds necessary to make required payments
under this Escrow Agreement.

4. Disposition and Termination. The Escrow Agent shall deliver the Fund as
follows:

 

  (a) Upon Escrow Agent’s receipt of a joint written direction from the
undersigned or their assigns to each of the Parties hereto at the addresses set
forth below, Escrow Agent shall disburse the Fund as directed by the undersigned
in such notice. Any notice hereunder shall be delivered by personal delivery,
facsimile, United States Postal Service Certified Mail or by a recognized
overnight delivery service with positive delivery acknowledgement all as
described in Section 10 hereof.

 

  (b) Subject to Section 4(d) below, upon Escrow Agent’s receipt from Company of
a copy of written notice of Purchaser’s default under the Merger Agreement or
the Deposit Note, Escrow Agent shall deliver the Fund to Company after five
(5) business days’ prior written notice to the Parties. Notification hereunder
shall be in the same manner set forth in Section 4(a) above.

 

  (c) Subject to Section 4(d) below, upon Escrow Agent’s receipt by Purchaser of
a copy of written notice of Company’s default under the Merger Agreement, Escrow
Agent shall deliver the Fund to Purchaser after five (5) business days’ prior
written notice to the Parties. Notification hereunder shall be in the same
manner set forth in paragraph 4(a) above.

 

  (d) Notwithstanding the foregoing, Escrow Agent shall give five (5) business
days’ written notice to the Parties prior to any disbursement of the Fund.
Notification hereunder shall be in the same manner set forth in paragraph 4(a)
above. If the non-receiving party objects to any disbursement of the Deposit,
such party shall provide written notice by 5pm (CST) on such 5th business day of
its objection to the other party and Escrow Agent, and thereafter the Escrow
Agent shall only disburse the objected funds upon receipt of joint written
instruction from the Parties or a final and non-appealable court order along
with an opinion of counsel stating that such order is final and non-appealable.

Upon delivery of the Fund by the Escrow Agent, this Escrow Agreement shall
terminate, subject to the provisions of Section 8. The Party who receives the
Fund is referred to herein as the “Recipient”.

5. Escrow Agent. (a) The Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties shall be implied. The Escrow Agent
shall neither be responsible for, nor chargeable with, knowledge of, nor have
any requirements to comply with, the terms and conditions of any other
agreement, instrument or document between the Parties, in connection herewith,
if any, including without limitation the Merger Agreement (the “Underlying
Agreement”), nor shall the Escrow Agent be required to determine if any person
or entity has complied with any such agreements, nor shall any additional
obligations of the Escrow Agent be inferred from the terms of such agreements,
even though reference thereto may be made in this Escrow Agreement. In the event
of any conflict between the terms and provisions of this Escrow Agreement, those
of the Underlying Agreement, any schedule or exhibit attached to the Escrow
Agreement, or any other agreement among the Parties, the terms and conditions of
this Escrow Agreement shall control. The Escrow Agent may rely upon and shall
not be liable for acting or refraining from acting upon any written notice,
document, instruction or request furnished to it hereunder and believed by it to
be genuine and to have been signed or presented by the proper Party or Parties
without inquiry and without requiring substantiating evidence of any kind. The
Escrow Agent shall be under no duty to inquire into or investigate the validity,
accuracy or content of any such document, notice, instruction or request. The
Escrow Agent shall have no duty to solicit any payments which may be due it or
the Fund, including, without limitation, the Escrow Deposit nor shall the Escrow
Agent have any duty or obligation to confirm or verify the accuracy or
correctness of any amounts deposited with it hereunder.

(b) The Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith except to the extent that a final
adjudication of a court of competent jurisdiction determines that the Escrow
Agent’s gross negligence or willful misconduct was the primary cause of any loss
to either Party. The Escrow Agent may execute any of its powers and perform any
of its duties hereunder directly or through attorneys, and shall be liable

 

2



--------------------------------------------------------------------------------

only for its gross negligence or willful misconduct (as finally adjudicated in a
court of competent jurisdiction) in the selection of any such attorney. The
Escrow Agent may consult with counsel, accountants and other skilled persons to
be selected and retained by it. The Escrow Agent shall not be liable for any
action taken, suffered or omitted to be taken by it in accordance with, or in
reliance upon, the advice or opinion of any such counsel, accountants or other
skilled persons. In the event that the Escrow Agent shall be uncertain or
believe there is some ambiguity as to its duties or rights hereunder or shall
receive instructions, claims or demands from any party hereto which, in its
opinion, conflict with any of the provisions of this Escrow Agreement, it shall
be entitled to refrain from taking any action and its sole obligation shall be
to keep safely all property held in escrow until it shall be given a direction
in writing by the Parties which eliminates such ambiguity or uncertainty to the
satisfaction of Escrow Agent or by a final and non-appealable order or judgment
of a court of competent jurisdiction. The Parties agree to pursue any redress or
recourse in connection with any dispute without making the Escrow Agent a party
to the same. Anything in this Escrow Agreement to the contrary notwithstanding,
in no event shall the Escrow Agent be liable for special, incidental, punitive,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action. Any
liability of the Escrow Agent under this Escrow Agreement will be limited to the
amount of fees paid to the Escrow Agent.

6. Succession. (a) The Escrow Agent may resign and be discharged from its duties
or obligations hereunder by giving thirty (30) days advance notice in writing of
such resignation to the Parties specifying a date when such resignation shall
take effect. If the Parties have failed to appoint a successor escrow agent
prior to the expiration of thirty (30) days following receipt of the notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon all of the parties
hereto. Escrow Agent’s sole responsibility after such thirty (30) day notice
period expires shall be to hold the Fund (without any obligation to reinvest the
same) and to deliver the same to a designated substitute escrow agent, if any,
or in accordance with the directions of a final order or judgment of a court of
competent jurisdiction, at which time of delivery Escrow Agent’s obligations
hereunder shall cease and terminate, subject to the provisions of Sections 7 and
8 hereunder. The Escrow Agent shall have the right to withhold an amount equal
to any amount due and owing to the Escrow Agent, plus any costs and expenses the
Escrow Agent shall reasonably believe may be incurred by the Escrow Agent in
connection with the termination of the Escrow Agreement.

(b) Any entity into which the Escrow Agent may be merged or converted or with
which it may be consolidated, or any entity to which all or substantially all
the escrow business may be transferred, shall be the Escrow Agent under this
Escrow Agreement without further act.

7. Compensation and Reimbursement. The Recipient agrees to (a) pay the Escrow
Agent for the services to be rendered hereunder, which unless otherwise agreed
in writing shall be as described in Schedule 2 attached hereto, and (b) pay or
reimburse the Escrow Agent upon request for all expenses, disbursements and
advances, including, without limitation reasonable attorney’s fees and expenses,
incurred or made by it in connection with the performance of this Escrow
Agreement. The Escrow Agent shall deduct its Escrow Agent fees from the Fund.

8. Indemnity. The Parties shall jointly and severally indemnify, defend and save
harmless the Escrow Agent and its affiliates and their respective successors,
assigns, directors, agents and employees (the “indemnitees”) from and against
any and all losses, damages, claims, liabilities, penalties, judgments,
settlements, actions, suits, proceedings, litigation, investigations, costs or
expenses of outside counsel (collectively “Losses”) arising out of or in
connection with (a) the Escrow Agent’s execution and performance of this Escrow
Agreement, tax reporting or withholding, the enforcement of any rights or
remedies under or in connection with this Escrow Agreement, or as may arise by
reason of any act, omission or error of the indemnitee, except in the case of
any indemnitee to the extent that such Losses are finally adjudicated by a court
of competent jurisdiction to have been primarily caused by the gross negligence
or willful misconduct of such indemnitee, or (b) its following any instructions
or other directions, whether joint or singular, from the Parties, except to the
extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The Parties hereto acknowledge that the foregoing
indemnities shall survive the resignation, replacement or removal of the Escrow
Agent or the termination of this Escrow Agreement. The Parties hereby grant the
Escrow Agent a lien on, right of set-off against and security interest in, the
Fund for the payment of any claim for indemnification, fees, expenses and
amounts due hereunder. In furtherance

 

3



--------------------------------------------------------------------------------

of the foregoing, the Escrow Agent is expressly authorized and directed, but
shall not be obligated, to charge against and withdraw from the Fund for its own
account or for the account of an indemnitee any amounts due to the Escrow Agent
or to an indemnitee under this Section 8. The obligations contained in this
Section 8 shall survive the termination of this Escrow Agreement and the
resignation, replacement or removal of the Escrow Agent.

9. Patriot Act Disclosure/Taxpayer Identification Numbers/Tax Reporting.

(a) Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, the Parties acknowledge that Section 326 of the USA PATRIOT Act
and the Escrow Agent’s identity verification procedures require the Escrow Agent
to obtain information which may be used to confirm the Parties identity
including without limitation name, address and organizational documents
(“identifying information”). The Parties agree to provide the Escrow Agent with
and consent to the Escrow Agent obtaining from third parties any such
identifying information required as a condition of opening an account with or
using any service provided by the Escrow Agent.

(b) Taxpayer Identification Numbers (“TINs”)

The Parties have provided the Escrow Agent with their respective fully executed
Internal Revenue Service (“IRS”) Form W-8, or W-9 and/or other required
documentation. The Parties each represent that its correct TIN assigned by the
IRS, or any other taxing authority, is set forth in the delivered forms, as well
as in the Substitute IRS Form W-9 set forth on the signature page of this Escrow
Agreement.

(c) Tax Reporting

All interest or other income earned under the Escrow Agreement shall be
allocated to Company and reported, as and to the extent required by law, by the
Escrow Agent to the IRS, or any other taxing authority, on IRS Form 1099 or
1042S (or other appropriate form) as income earned from the Escrow Deposit by
Purchaser whether or not said income has been distributed during such year. Any
other tax returns required to be filed will be prepared and filed by Purchaser
and/or Company with the IRS and any other taxing authority as required by law.
The Parties acknowledge and agree that Escrow Agent shall have no responsibility
for the preparation and/or filing of any income, franchise or any other tax
return with respect to the Fund or any income earned by the Escrow Deposit. The
Parties further acknowledge and agree that any taxes payable from the income
earned on the investment of any sums held in the Escrow Deposit shall be paid by
Recipient. In the absence of written direction from the Parties, all proceeds of
the Fund shall be retained in the Fund and reinvested from time to time by the
Escrow Agent as provided in this Escrow Agreement. Escrow Agent shall withhold
any taxes it deems appropriate, including but not limited to required
withholding in the absence of proper tax documentation, and shall remit such
taxes to the appropriate authorities.

10. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received:

(a) upon delivery, if delivered personally, or upon confirmed transmittal, if by
facsimile;

(b) on the next Business Day (as hereinafter defined) if sent by overnight
courier; or

(c) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth below or
at such other address as any party hereto may have furnished to the other
parties in writing by registered mail, return receipt requested.

 

If to Purchaser      c/o Green Courte Partners, LLC      560 Oakwood Avenue     
Lake Forest, Illinois 60045      Attention: James R. Goldman, Managing Director,
Chief Investment Officer      Tel No.:      Fax No.:

 

4



--------------------------------------------------------------------------------

With a copy to      DLA Piper LLP (US)      203 North LaSalle Street      Suite
1900      Chicago, Illinois 60601      Attention: Hal M. Brown      Fax: If to
Company      c/o American Land Lease, Inc.      29399 U.S. Hwy. 19 North     
Clearwater, Florida 33761      Attention: Terry Considine, Chairman and Chief
Executive Officer      Tel No.:      Fax No.:

 

5



--------------------------------------------------------------------------------

With a copy to      Skadden, Arps, Slate, Meagher & Flom LLP      300 South
Grand Avenue      Los Angeles, California 90071      Attention: Michael V.
Gisser      Fax: If to the Escrow Agent      JPMorgan Chase Bank, N.A.     
Worldwide Securities Services      Mail Code IL1-0113      420 West Van Buren,
5th Floor      Chicago, Illinois 60606      Attention: Sonny T. Lui      Fax
No.:

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (a), (b) and (c) of this Section 10, such communications shall
be deemed to have been given on the date received by an officer of the Escrow
Agent or any employee of the Escrow Agent who reports directly to any such
officer at the above-referenced office. In the event that the Escrow Agent, in
its sole discretion, shall determine that an emergency exists, the Escrow Agent
may use such other means of communication as the Escrow Agent deems appropriate.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which the Escrow Agent located at the notice address set forth above is
authorized or required by law or executive order to remain closed.

11. Security Procedures. (a) In the event funds transfer instructions are given
(other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by facsimile or otherwise, the Escrow Agent is authorized to
seek confirmation of such instructions by telephone call-back to the person or
persons designated on schedule 1 hereto (“Schedule 1”), and the Escrow Agent may
rely upon the confirmation of anyone purporting to be the person or persons so
designated. Each funds transfer instruction shall be executed by an authorized
signatory, a list of such authorized signatories is set forth on Schedule 1. The
persons and telephone numbers for call-backs may be changed only in a writing
actually received and acknowledged by the Escrow Agent. If the Escrow Agent is
unable to contact any of the authorized representatives identified in Schedule
1, the Escrow Agent is hereby authorized to seek confirmation of such
instructions by telephone call-back to any Party’s executive officers
(“Executive Officers”), as the case may be, which shall include the titles of
Chairman, President, CFO or CIO, as the Escrow Agent may select. Such “Executive
Officer” shall deliver to the Escrow Agent a fully executed incumbency
certificate, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be any such officer. The Escrow Agent and the beneficiary’s bank
in any funds transfer may rely solely upon any account numbers or similar
identifying numbers provided by Purchaser or Company to identify (a) the
beneficiary, (b) the beneficiary’s bank, or (c) an intermediary bank. The Escrow
Agent may apply any of the escrowed funds for any payment order it executes
using any such identifying number, even when its use may result in a person
other than the beneficiary being paid, or the transfer of funds to a bank other
than the beneficiary’s bank or an intermediary bank designated. The Parties
acknowledge that these security procedures are commercially reasonable.

(b) Purchaser and Company acknowledge that repetitive funds transfer
instructions may be given to the Escrow Agent for one or more beneficiaries
where only the date of the requested transfer, the amount of funds to be
transferred, and/or the description of the payment shall change within the
repetitive instructions (“Standing Settlement Instructions”). Accordingly,
Purchaser and Company shall deliver to Escrow Agent such specific Standing
Settlement Instructions only for each respective beneficiary as set forth in
Exhibit A to this Escrow Agreement, by facsimile or other written instruction.
Escrow Agent may rely solely upon such Standing Settlement Instructions and all
identifying information set forth therein for each beneficiary. Escrow Agent,
Purchaser, and Company agree that such Standing Settlement Instructions shall be
effective as the funds transfer instructions of Purchaser and Company, without
requiring a verifying callback, whether or not authorized, if such Standing
Settlement Instructions are consistent with previously authenticated Standing
Settlement Instructions for that beneficiary. The Parties and Escrow Agent
acknowledge that such Standing Settlement Instructions are a security procedure
and are commercially reasonable.

12. Compliance with Court Orders. In the event that any escrow property shall be
attached, garnished or

 

6



--------------------------------------------------------------------------------

levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the property deposited under this Escrow
Agreement, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all writs, orders or decrees so entered or
issued, which it is advised by legal counsel of its own choosing is binding upon
it, whether with or without jurisdiction, and in the event that the Escrow Agent
obeys or complies with any such writ, order or decree it shall not be liable to
any of the parties hereto or to any other person, entity, firm or corporation,
by reason of such compliance notwithstanding such writ, order or decree be
subsequently reversed, modified, annulled, set aside or vacated.

13. Miscellaneous. The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by the Escrow Agent and the Parties. Neither this Escrow Agreement nor any right
or interest hereunder may be assigned in whole or in part by the Escrow Agent or
any Party, except as provided in Section 6, without the prior consent of the
Escrow Agent and the other parties. This Escrow Agreement shall be governed by
and construed under the laws of the State of Illinois. Each Party irrevocably
waives any objection on the grounds of venue, forum non-conveniens or any
similar grounds and irrevocably consents to service of process by mail or in any
other manner permitted by applicable law and consents to the jurisdiction of the
courts located in the State of Illinois. The Parties further hereby waive any
right to a trial by jury with respect to any lawsuit or judicial proceeding
arising or relating to this Escrow Agreement. No party to this Escrow Agreement
is liable to any other party for losses due to, or if it is unable to perform
its obligations under the terms of this Escrow Agreement because of, acts of
God, fire, war, terrorism, floods, strikes, electrical outages, equipment or
transmission failure, or other causes reasonably beyond its control. This Escrow
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. All signatures of the parties to this Escrow Agreement may be
transmitted by facsimile, and such facsimile will, for all purposes, be deemed
to be the original signature of such party whose signature it reproduces, and
will be binding upon such party. If any provision of this Escrow Agreement is
determined to be prohibited or unenforceable by reason of any applicable law of
a jurisdiction, then such provision shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in such jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction. A person who is not a
party to this Escrow Agreement shall have no right to enforce any term of this
Escrow Agreement. The parties represent, warrant and covenant that each
document, notice, instruction or request provided by such Party to Escrow Agent
shall comply with applicable laws and regulations. Where, however, the
conflicting provisions of any such applicable law may be waived, they are hereby
irrevocably waived by the parties hereto to the fullest extent permitted by law,
to the end that this Escrow Agreement shall be enforced as written. Except as
expressly provided in Section 8 above, nothing in this Escrow Agreement, whether
express or implied, shall be construed to give to any person or entity other
than the Escrow Agent and the Parties any legal or equitable right, remedy,
interest or claim under or in respect of this Escrow Agreement or any funds
escrowed hereunder.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.

 

Tax Certification: Taxpayer Identification Number (TIN):   Social Security
Number    Date:                                                          or   
       

Employee Identification Number

 

                  

 

Name & Address:                                                                
                                                                 
                                                             

Customer is a (check one):

Corporation  x    Partnership  ¨    Individual/sole
proprietor  ¨    Trust  ¨    

Limited liability company  ¨    Enter the tax classification (D=disregarded
entity, C=Corporation, P=Partnership        

Other                     

Taxpayer is (check if applicable):

¨    Exempt from backup withholding

Under the penalties of perjury, the undersigned certifies that:

 

(1) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it);

 

(2) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding; and

 

(3) It is a U.S. citizen or other U.S. person (defined in the Form W-9
instructions).

(If the entity is subject to backup withholding, cross out the words after the
(2) above.)

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

GCP SUNSHINE ACQUISITION, INC.

By:  

/s/    James R. Goldman

Name:   James R. Goldman Title:   President

 

8



--------------------------------------------------------------------------------

Tax Certification: Taxpayer Identification Number (TIN):   Social Security
Number    Date: December 9, 2008                                     or         
 

Employee Identification Number

 

                  

 

Name & Address:   American Land Lease, Inc.   29399 U.S. Hwy. 19 North  
Clearwater, Florida 33761

Customer is a (check one):

Corporation  x    Partnership  ¨    Individual/sole proprietor  ¨    Trust  ¨

Limited liability company  ¨    Enter the tax classification (D=disregarded
entity, C=Corporation, P=Partnership        

Other                     

Taxpayer is (check if applicable):

x    Exempt from backup withholding

Under the penalties of perjury, the undersigned certifies that:

 

(1) the number shown above is its correct Taxpayer Identification Number (or it
is waiting for a number to be issued to it);

 

(2) it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding; and

 

(3) It is a U.S. citizen or other U.S. person (defined in the Form W-9
instructions).

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

AMERICAN LAND LEASE, INC. By:  

/s/    Shannon E. Smith

Name:   Shannon E. Smith Title:   Chief Financial Officer

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Escrow Agent

By:  

/s/    Sonny Lui

Name:   Sonny Lui Title:   Assistant VP

 

9



--------------------------------------------------------------------------------

SCHEDULE 1

Telephone Number(s) and authorized signature(s) for

Person(s) Designated to give Funds Transfer Instructions

If to Purchaser:

 

    

Name

  

Telephone Number

  

Signature

1.    James R. Goldman      

/s/    James R. Goldman

2.    Robert S. Duncan      

/s/    Robert S. Duncan

3.   

 

  

 

  

 

If to Company:        

Name

  

Telephone Number

  

Signature

1.    Terry Considine      

/s/    Terry Considine

2.    Shannon E. Smith      

/s/    Shannon E. Smith

3.   

 

  

 

  

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

If to Purchaser:

 

    

Name

  

Telephone Number

     1.    James R. Goldman       2.    Robert S. Duncan       3.   

 

  

 

   If to Company:        

Name

  

Telephone Number

     1.    Terry Considine       2.    Shannon E. Smith       3.   

 

  

 

  

Telephone call backs shall be made to both Parties if joint instructions are
required pursuant to the agreement. All funds transfer instructions must include
the signature of the person(s) authorizing said funds transfer and must not be
the same person confirming said transfer.

 

10



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Escrow Agent’s Compensation:

New Account Acceptance Fee                                                 $

One-time fee payable upon Account Opening

A New Account Acceptance Fee will be charged for the Bank’s review of the Escrow
Agreement along with any related account documentation.

Minimum Administrative Fee                                                 $

Payable upon Account Opening and in Advance

of each year of service as Escrow Agent

The Administrative Fee will cover the Bank’s standard Escrow services including,
but not limited to, account setup, safekeeping of assets, investment of funds,
collection of income and other receipts, preparation of statements comprising
account activity and asset listing, and distribution of assets in accordance
with the specific terms of the Escrow Agreement. These fees cover a full year,
or any part thereof, and thus are not prorated in the year of termination. The
account will be invoiced in the month in which the account is opened and
annually thereafter. Payment of the invoice is due 30 days following receipt.

Out-of-Pocket Expenses:

Any reasonable out-of-pocket expenses including attorney’s fees will be
considered extraordinary services for which related costs, transaction charges,
and additional fees will be billed at cost.

Modification of Fees:

Circumstances may arise necessitating a change in the foregoing fee schedule.
The Bank will maintain the fees at a level that is fair and reasonable in
relation to the responsibilities assumed and the duties performed.

Disclosure & Assumptions:

The fees quoted in this schedule assume that the escrow deposit will be
continuously invested in a Cash Compensation Account held at JPMorgan Chase
Bank, N.A.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

STANDING SETTLEMENT INSTRUCTIONS

Purchaser:

Routing Number:

Bank Name:

Account Number:

Account Name:

For Further Credit (if applicable):

Reference:

Company:

Routing Number:

Bank Name:

Account Number:

Account Name:

For Further Credit (if applicable):

Reference:

 

12